On consideration of petition for certiorari to review an interlocutory order requiring further testimony to be taken and limiting the time for taking such testimony, certiorari is denied without prejudice to the court below to extend the time for taking the testimony as to such matters as the chancellor may indicate to counsel he wishes to hear further testimony or such other testimony as the parties may wish to present.
So ordered.
TERRELL, BUFORD, SEBRING and BARNS, JJ., concur.
THOMAS, C. J., and ADAMS, J., think the petition for certiorari should be denied outright and agree only to the conclusion.